               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

OMNI TECHNOLOGIES, LLC                                              PLAINTIFF

v.                                             CIVIL NO. 1:18cv334-HSO-JCG

KNOW INK, LLC                                                     DEFENDANT

        FINAL JUDGMENT OF DISMISSAL WITHOUT PREJUDICE

      In accord with the Order entered September 27, 2019, all claims asserted by

Plaintiff Omni Technologies, LLC against Defendant Know Ink, LLC will be

dismissed without prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITHOUT PREJUDICE, with each party to bear their own costs.

      SO ORDERED AND ADJUDGED, this the 27th day of September, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
